Citation Nr: 0407892	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  96-31 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The veteran had active military service from August 1961 to 
March 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The record includes copies of the veteran's service records 
that were submitted by a congressional office.  The Board 
notes, however, some service personal records are not 
complete-pages are partially photocopied.  Thus, the Board 
is of the view that the RO should obtain the veteran's 
original service medical and personnel records.  

The record shows that the veteran was awarded Social Security 
Administration (SSA) Disability benefits which became 
effective in 1992.  Those records may contain evidence 
relevant to the veteran's claim.  However, they have not been 
requested.  See Murincsak v. Brown, 2 Vet. App. 363 (1992).  

PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).

The evidence necessary to establish the incurrence of a 
recognizable stressor during service varies depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If combat is 
affirmatively indicated, the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  
Zarycki, 6 Vet. App. 91, 98 (1993).  Otherwise, corroboration 
is required.  

In this matter, further development regarding the veteran's 
claims stressors is required.  The veteran asserts that 
during his period of service from 1964 to 1966 he was 
assigned to ships that were involved in operations which the 
veteran found stressful off the coast of Vietnam.  
Specifically, the veteran stated that the ships were 
designated to offload ground troops in North Vietnam on 
rivers and deltas and that he was exposed to tortured and 
maimed soldiers and civilians; he claims that boats ran over 
30 to 40 hidden Vietcong in the rivers killing about 90 to 95 
percent of them; the veteran claims that he was exposed to 
grave digging and attempts to save downed pilots and 
prisoners of war; he claims that he saw maimed civilian 
bodies.  The veteran reported that while assigned to the 
U.S.S CANBERRA, which had a mission to transfer troops to the 
Mekong Delta, he was exposed to artillery and sniper fire 
while on the river and that he went on land and engaged in 
fire fights.  

The veteran was assigned to the U.S.S. SHANGRI LA from 
October 1962 to February 1966 and the U.S.S. CANBERRA from 
March 9, 1966, to October 11, 1966.  Service records dated in 
June 1966 also reflect that the veteran was authorized the to 
wear the Vietnam Service Medal in March 1966.  

The RO has requested verification of the veteran's claimed 
stressors by providing the veteran's stressor information to 
the U. S. Armed Services Center for Unit Records Research 
(USASCURR).  The RO indicated that the veteran served aboard 
the SANGRI LA and the CANBERRA from 1964 to 1966.  In 
response, USASCURR provided combat operations of the U.S.S. 
FIRM from 1964 to 1966 and the U.S.S. CANBERRA from January 
to December 1965, the dates in which the veteran was not 
assigned to the respective ships.  Thus, histories of the 
U.S.S. CANBERRA dated from January 1966 to December 1966 
should be requested.  In addition, the Board notes that 
histories of the U.S.S. SHANGRI were not provided, and there 
is no indication that those records are not available.  

The USASCURR also indicated that it was unable to verify that 
a boat ran over hidden enemy personnel in a river or that the 
veteran dug graves.  The USASCURR stated that in order to 
conduct further research into the veteran's stress incidents 
such as attempts being made to rescue pilots and prisoners of 
war, the veteran must provide additional information to 
include specific dates, full names and complete unit 
designations of all involved.  The veteran has not been 
notified of the additional information required to 
substantiate his claim.  

In a statement dated in May 1994, the veteran indicated that 
he had received medical treatment for psychological disorders 
from the VA medical facilities in St. Petersburg and Dayton, 
Ohio and from the Ree Memorial Hospital in Ft. Myers an the 
Grand View Hospital in Dayton.  It does not appear that an 
effort has been made to obtain these records.  

Accordingly, the case is remanded to the RO for the 
following:  


1.  The RO should make another attempt to 
secure the veteran's original service 
medical and personnel records through the 
appropriate channels.  

2.  The veteran should be asked to provide 
the approximate dates of treatment for 
psychological disorders from the VA 
medical facilities in St. Petersburg and 
Dayton, Ohio, the Ree Memorial Hospital in 
Ft. Myers and the Grand View Hospital in 
Dayton, Ohio.  After obtaining any 
necessary consent forms for the release of 
the veteran's private medical records, the 
RO should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.  
If these records are not available, it 
should be so indicated in writing.  

3.  The veteran should be asked to provide 
the specific dates of occurrence and any 
other proof or information he has showing 
that he was involved in the rescue of 
mission of pilots and prisoners of war.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  

4.  If the veteran provides more specific 
information, the RO should contact the 
necessary sources for corroboration of the 
alleged stressor(s).  If the search efforts 
produce negative results, documentation to 
that effect should be placed in the claims 
file.

5.  The RO should contact the appropriate 
authorities and request a copy of the 
logs of the U.S.S SHANGRA LA from 1962 to 
1966 and the U.S.S. CANBERRA (CAG-2) from 
January to December 1966.  If these 
documents are not available, it should be 
so indicated in writing.  

6.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

7.  If and only if the veteran stressors 
are verified the RO should provide the 
veteran a VA psychiatric examination to 
determine the nature and etiology of the 
veteran's PTSD.  A copy of the claims 
folder and a copy of this remand should 
be provided to the examiner for review 
prior to the examination.  The 
examination report should specifically 
state that such a review was conducted.  
The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the nature and 
extent of any current psychiatric 
disorder, including PTSD.  All indicated 
studies should be performed, and the 
examination should be conducted in 
accordance with the provisions of DSM-IV.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD whether 
alone or co-existing with any other 
psychiatric disorder.  If PTSD is found, 
it is requested that the examiner 
identify and explain the elements of the 
diagnosis, including the stressors, 
accountable for the disorder.  If PTSD is 
not found, it is requested that the 
examiner identify and explain the 
elements of the diagnosis accountable for 
any other psychiatric disorder found to 
be present.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

8.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

9.  The RO should readjudicate the claims 
on appeal.  

10.  If the claims remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




